          Case 2:17-cv-05367-NJB-DPC Document 36 Filed 05/07/21 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


       EMIII HOLDINGS, LLC et al                                        CIVIL ACTION

       VERSUS                                                           NO. 17-5367

       FIRST NBC BANK et al                                             SECTION: “G”(2)


                                      ORDER AND REASONS

           In this litigation, Plaintiffs EMIII Holdings, LLC (“EMIII”) and Earl Myers, Jr. (“Myers”)

(collectively, “Plaintiffs”) bring suit against various defendants including First NBC Bank

(“FNBC”) seeking recovery and damages for, amongst other things, alleged torts and

misrepresentations committed against Plaintiffs by FNBC. 1 Following commencement of the

instant litigation, FNBC was closed and the Federal Deposit Insurance Company (“FDIC”) was

confirmed as Receiver of FNBC. 2 Before the Court is the FDIC’s “Motion to Dismiss for Lack

of Subject Matter Jurisdiction.” 3 Considering the motion, the memoranda in support and

opposition, the arguments made at oral argument, the record, and the applicable law, the Court

grants the motion to dismiss.

                                            I. Background

           On December 16, 2016 Plaintiffs filed a petition for damages in the Civil District Court

for the Parish of Orleans, State of Louisiana. 4 In the Petition, Plaintiffs allege that they entered




1
    Rec. Doc. 1-2.

2
    Rec. Doc. 1, Exhibit B

3
    Rec. Doc. 22.

4
    Rec. Doc. 1-2.


                                                   1
            Case 2:17-cv-05367-NJB-DPC Document 36 Filed 05/07/21 Page 2 of 13




into a “multiple indebtedness mortgage” with FNBC to secure a $650,000 loan relating to a

construction project. 5 Plaintiffs contend that FNBC refused to provide them with loan documents,

even when asked by Plaintiffs after Plaintiffs were informed that “substantially all of the

$650,000.00 loan . . . . ha[d] been withdrawn by persons unknown.” 6 In the Petition, Plaintiffs

bring claims for rescission of contract, fraud in the inducement, conspiracy, and damages. 7

Plaintiffs also seek to “annul[] and declar[e] void the Multiple Indebtedness Mortgage” with

FNBC. 8

            On April 28, 2017, while the state court proceeding was pending, FNBC was closed and

the FDIC was confirmed as Receiver of FNBC. 9 On May 30, 2017, the FDIC removed the case

to this Court, asserting federal subject matter jurisdiction pursuant to Title 12, United States Code,

Section 1819. 10 On August 28, 2017, upon motion by the FDIC, the Court stayed and

administratively closed the present action pending the parties’ exhaustion of their administrative

remedies pursuant to 12 U.S.C. § 1821(d)(12). 11 The August 28, 2017 Order staying the case

provides:

            IT IS FURTHER ORDERED that this matter is STAYED and
            ADMINISTRATIVELY CLOSED for a period of 180 days. The Clerk of Court
            shall mark this action closed for statistical purposes. The Court shall retain
            jurisdiction and the case shall be restored to the trial docket upon motion of a party



5
    Id.

6
    Id.

7
    Id. at 5–6.

8
    Id. at 7.

9
    Rec. Doc. 1, Exhibit B.

10
     Rec. Doc. 1.

11
     Rec. Doc. 4.


                                                      2
            Case 2:17-cv-05367-NJB-DPC Document 36 Filed 05/07/21 Page 3 of 13




            at the expiration of 180 days from the date of this order. 12

On August 10, 2020, Plaintiffs moved to lift the stay and remand this action. 13 On October 1,

2020, the stay was lifted. 14

            On March 2, 2021, the FDIC filed the instant motion to dismiss for lack of subject matter

jurisdiction. 15 On March 16, 2021, Plaintiffs filed an opposition to the instant motion. 16 On March

25, 2021, with leave of Court, the FDIC filed a reply memorandum in further support of the

instant motion.17 The Court held oral argument on the motion on April 7, 2021 by

videoconference.

                                          II. Parties’ Arguments

A.          The FDIC’s Motion to Dismiss

            The FDIC argues that all claims asserted by Plaintiff against the FDIC should be dismissed

for lack of subject matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1)

because, according to the FDIC, Plaintiffs did not comply with the mandatory Financial

Institutions Reform, Recovery and Enforcement Act’s (“FIRREA”) administrative claims

procedure set forth at 12 U.S.C. §§ 1821(d)(3)–(13). 18

            First, the FDIC argues that Myers never submitted an administrative claim to the FDIC. 19


12
     Id. at 3.

13
     Rec. Doc. 9.

14
     Rec. Doc. 12.

15
     Rec. Doc. 22.

16
     Rec. Doc. 10.

17
     Rec. Doc. 30.

18
     Id. at 9.

19
     Id. at 9–10.


                                                      3
            Case 2:17-cv-05367-NJB-DPC Document 36 Filed 05/07/21 Page 4 of 13




Second, according to the FDIC, although EMIII did submit an administrative claim through the

FDIC’s website, the claim lacked “substantiating documentation or information.” 20 The FDIC

represents that it sent “numerous letters” to EMIII requesting documentation necessary for the

FDIC to evaluate the claim and also extended the claim determination deadline. 21 The FDIC

asserts that EMIII “ignored those requests and provided nothing,” resulting the FDIC sending

EMIII a “Disallowance Notice.” 22 The FDIC contends that following issuance of the

Disallowance Notice, EMIII had 60 days to seek judicial determination of the claim but EMIII

waited “620 days” before taking action by filing a “Motion to Lift Stay and to Remand” on August

10, 2020. 23

B.          Plaintiffs’ Opposition to the Motion to Dismiss

            In opposition, Plaintiffs argue that their claims “were not denied as untimely” because

“Plaintiffs were stayed from gathering discovery through litigating the dispute because at least in

part of [sic] the stay of this proceeding and the two bankruptcy stays.” 24 Plaintiffs also argue that

the expiration of the stay in this case “on or about February 28, 2018” resulted in the automatic

“continuation” of the lawsuit and no further action was needed to continue with this action. 25

            Plaintiffs further assert that “[s]hould this Court determine that it is without jurisdiction

to adjudicate this matter and that the FDIC should be dismissed, it is respectfully requested that




20
     Id. at 10.

21
     Id.

22
     Id.

23
     Id. at 10–11.

24
     Rec. Doc. 24 at 4.

25
     Id. at 5–7.


                                                     4
            Case 2:17-cv-05367-NJB-DPC Document 36 Filed 05/07/21 Page 5 of 13




this proceeding be remanded to state court after the dismissal of the FDIC so Plaintiffs may pursue

their claims against the other Defendants.” 26

C.          The FDIC’s Reply to the Motion to Dismiss

            In reply, the FDIC argues that Myer’s claims against the FDIC must be dismissed because

Myers never exhausted his claims through the mandatory administrative review process as

required by FIRREA. 27 The FDIC also argues that EMIII’s claims against the FDIC must be

dismissed because EMIIII waited for more than 600 days after the disallowance of its

administrative claim to take any action to continue this lawsuit. 28

                                               III. Legal Standards

A.          Legal Standard on a Motion to Dismiss Under Rule 12(b)(1)

            “Federal courts are courts of limited jurisdiction,” and “possess only that power

authorized by the Constitution and statute.” 29 Thus, under Rule 12(b)(1), “[a] case is properly

dismissed for lack of subject matter jurisdiction when the court lacks the statutory or

constitutional power to adjudicate the case.” 30 A motion to dismiss for lack of constitutional

standing is reviewed under Rule 12(b)(1). 31 A dismissal under Rule 12(b)(1) is without prejudice

because it “is not a determination of the merits and does not prevent the plaintiff from pursuing a




26
     Id. at 7.

27
     Rec. Doc. 30 at 2.

28
     Id. at 4.

29
     Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal citations omitted).

30
  Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1000 (5th Cir. 1998) (internal citation
omitted).

31
     Blanchard 1986, Ltd. v. Park Plantation, LLC, 553 F.3d 405, 409 (5th Cir. 2008).


                                                           5
           Case 2:17-cv-05367-NJB-DPC Document 36 Filed 05/07/21 Page 6 of 13




claim in a court that does have proper jurisdiction.” 32

           In ruling on a Rule 12(b)(1) motion to dismiss, the Court may rely on: (1) the complaint

alone, presuming the allegations to be true; (2) the complaint supplemented by undisputed facts;

or (3) the complaint supplemented by undisputed facts and the court’s resolution of disputed

facts. 33 The plaintiff, as the party asserting jurisdiction, has the burden of proving subject matter

jurisdiction by a preponderance of the evidence. 34 Where a Rule 12(b)(1) motion is filed in

conjunction with other Rule 12 motions, including brought under Rule 12(b)(6), “the court should

consider the Rule 12(b)(1) jurisdictional attack before addressing any attack on the merits.” 35

B.         The Administrative Claims Procedure Under FIRREA

           Congress enacted the Financial Institutions Reform, Recovery, and Enforcement Act

(FIRREA) in response to the savings and loan crisis of the late 1980s. 36 FIRREA’s provisions

“expand, enhance and clarify enforcement powers of the financial institution regulatory

agencies.” 37 Pursuant to FIRREA, the receiver of a failed financial institution has the power to

resolve outstanding creditors' claims against the financial institution in receivership. 38

           The Fifth Circuit has held that 12 U.S.C. § 1821(d)(13)(D) “clearly establishes a statutory




32
     Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

33
  Den Norske Stats Ojeselskap As v. HeereMac Vof, 241 F.3d 420, 424 (5th Cir. 2001). See also Williamson v.
Tucker, 645 F.2d 404, 413 (5th Cir. 1981).

34
     See Vantage Trailers, Inc. v. Beall Corp., 567 F.3d 745, 748 (5th Cir. 2009) (internal citations omitted).

35
     Ramming, 281 F.3d at 161.

36
     Matter of Meyerland Co., 960 F.2d 512, 514 (5th Cir. 1992) (internal citations omitted).

37
  Id. (citing H.R.Rep. No. 101–54(I), 101st Cong., 1st Sess. 291, 311, reprinted in 1989 U.S. Code Cong. &
Admin.News 86, 107).

38
     12 U.S.C. § 1821(c)–(d).


                                                             6
            Case 2:17-cv-05367-NJB-DPC Document 36 Filed 05/07/21 Page 7 of 13




exhaustion requirement” under FIRREA. 39 Specifically, pursuant to FIRREA, those with claims

against a seized depository institution or its receiver must first present their claims to the receiver,

who decides the disputes according to the statutory procedures set forth at 12 U.S.C.

§ 1821(d)(3)–(10). The receiver has 180 days in which to make a determination on the claim,

after which the claimant has 60 days after notice of the disallowance to either request an

administrative review or to commence a de novo action (or continue an action commenced before

the appointment of the receiver) in the appropriate federal district court. 40 If the claimant fails to

do so before the end of the 60-day period, “the claim shall be deemed to be disallowed . . . [and]

such disallowance shall be final, and the claimant shall have no further rights or remedies with

respect to such claim.” 41

                                                     IV. Analysis

            The FDIC argues that Plaintiff’s claims against the FDIC should be dismissed for lack of

subject matter jurisdiction because Plaintiffs did not comply with the administrative claims

process required under FIRREA. 42 According to the FDIC, Myers never submitted an

administrative claim to the FDIC. 43 Additionally, according to the FDIC, although EMIII

submitted an administrative claim to the FDIC, the claim lacked necessary supporting

documentation and EMIII failed to take action within the 60-day period following issuance of the




39
     Meliezer v. Resolution Trust Co., 952 F.2d 879, 882 (5th Cir. 1992) (internal citations omitted).

40
   12 U.S.C. § 1821(d)(6)(A); see also First City Asset Servicing Co. v. FDIC, 158 B.R. 78, 80 (Bkrptcy. N.D. Tex.
1993).

41
     12 U.S.C. § 1821(d)(6)(B).

42
     Rec. Doc. 22-1.

43
     Id. at 9.


                                                            7
            Case 2:17-cv-05367-NJB-DPC Document 36 Filed 05/07/21 Page 8 of 13




November 29, 2018 Disallowance Notice. 44 In opposition, Plaintiffs argue that the case should

not be dismissed because: (1) “Plaintiffs were stayed from gathering discovery through litigating

the dispute because at least in part of [sic] the stay of this proceeding and the two bankruptcy

stays;” and (2) the instant lawsuit was continued due to the expiration of the stay “on or about

February 28, 2018.” 45

            In this case, Plaintiffs filed a petition in state court against FNBC on December 16,

2016. 46 On April 28, 2017, while the state court action was pending, the FDIC was appointed as

receiver for FNBC. 47 Between May 2017 and July 2017, the FDIC published several public

notices in various newspapers informing creditors of FNBC to submit their claims against FNBC

to the FDIC on or before August 2, 2017. 48 Additionally, on May 26, 2017, the FDIC mailed

notice of its appointment as receiver to Plaintiffs and notified them of the August 2, 2017 “Claims

Bar Date.” 49 Accordingly, Plaintiffs, as creditors with claims against FNBC, were required to file

an administrative claim with proof of their claim to the FDIC by August 2, 2017. 50

A.          Whether Plaintiff Earl Myers, Jr.’s Claims Against the FDIC Should be Dismissed

            In the instant motion, the FDIC contends that Myers did not submit an administrative

claim to the FDIC. 51 Plaintiffs present no evidence that Myers responded in any way to the notices


44
     Id. at 10–11.

45
     Rec. Doc. 24.

46
     Rec. Doc. 1-2.

47
     Rec. Doc. 22-1 at 2; Rec. Doc. 24 at 2.

48
     Rec. Doc. 22-2 at 1–2.

49
     Id. at 3.

50
     12 U.S.C. § 1821(d)(3)(B).

51
     Rec. Doc. 22-1 at 9.


                                                  8
            Case 2:17-cv-05367-NJB-DPC Document 36 Filed 05/07/21 Page 9 of 13




from the FDIC or took any action to abide by FIRREA’s administrative claims process. Failure

to timely file a proof of claim against the FDIC as receiver bars any further assertion of the claims

by Myers in this litigation or under the FIRREA administrative claims process. 52 Therefore, the

Court dismisses Myers’ claims against the FDIC for lack of subject matter jurisdiction.

B.          Plaintiff EMIII’s Claims Against the FDIC Should be Dismissed

            On August 2, 2017, counsel for EMIII submitted a claim against FNBC in the amount of

$400,000 through the FDIC’s website. 53 The claim was accompanied by a description that stated:

“suit no. 16-12305 Civil District Court -- Orleans Parish, La -- now removed to U.S. District

Court, EDLA” but contained no supporting documents. 54 The FDIC then sent three requests for

additional information warning that if EMIII failed to provide the information requested, its claim

would be disallowed. 55 After EMIII failed to provide additional documentation, the FDIC sent

EMIII a Disallowance Notice on November 29, 2018 56 thereby triggering the statutory 60-day

period for EMIII to seek administrative review, file a new lawsuit, or continue a lawsuit

commenced before the appointment of the receiver. 57

            Plaintiffs took no action until filing a “Motion to Lift Stay and to Remand” on August 10,

2020. 58 Nevertheless, Plaintiffs argue that the case should not be dismissed because: (1)

“Plaintiffs were stayed from gathering discovery through litigating the dispute because at least in


52
     12 U.S.C. § 1281(d)(13)(D); Meliezer, 952 F.2d at 882.

53
     Rec. Doc. 22-2 at 3.

54
     Id.

55
     Id. at 3–4.

56
     Id. at 5.

57
     12 U.S.C. § 1821(d)(6)(A).

58
     Rec. Doc. 9.


                                                          9
           Case 2:17-cv-05367-NJB-DPC Document 36 Filed 05/07/21 Page 10 of 13




part of [sic] the stay of this proceeding and the two bankruptcy stays;” and (2) the instant lawsuit

was continued due to the expiration of the stay “on or about February 28, 2018.” 59

           Plaintiffs cite no authority for the assertion that dismissal is inappropriate because of the

stay of this matter and two bankruptcy stays. This Court stayed the case on August 28, 2017 upon

unopposed motion by the FDIC “pending all parties’ exhaustion of their administrative remedies

pursuant to FIRREA.” 60 Given that the purpose of the stay was to allow Plaintiffs to follow the

procedures set forth in FIRREA, the Court finds Plaintiffs’ argument that the stay interfered with

their ability to follow the administrative claims procedures unavailing.

           In support of their argument that Plaintiffs continued the lawsuit within 60 days following

issuance of the Disallowance Notice, Plaintiffs argue that the expiration of the August 28, 2017

stay in this case automatically continued the lawsuit, which was commenced before the FDIC

was appointed as receiver. 61 Specifically, Plaintiffs contend that the August 28, 2017 stay

“expired at the end of its specified term on or about February 28, 2018.” 62

           The August 28, 2017 Stay Order states:

           IT IS FURTHER ORDERED that this matter is STAYED and
           ADMINISTRATIVELY CLOSED for a period of 180 days. The Clerk of Court
           shall mark this action closed for statistical purposes. The Court shall retain
           jurisdiction and the case shall be restored to the trial docket upon motion of a party
           at the expiration of 180 days from the date of this order. 63

           Confusingly, even if Plaintiffs are correct that the stay expired on February 28, 2018, this



59
     Rec. Doc. 24.

60
     Rec. Doc. 4 at 2.

61
     Rec. Doc. 24 at 5–7.

62
     Id.

63
     Rec. Doc. 4.


                                                    10
           Case 2:17-cv-05367-NJB-DPC Document 36 Filed 05/07/21 Page 11 of 13




was before the November 29, 2018 Disallowance Notice was issued rather than within the 60-

day period following issuance of the Disallowance Notice provided for by 12 U.S.C. § 1821(d)(6).

            Moreover, the August 28, 2017 Stay Order directs the parties to file a motion to lift the

stay in this matter. Although no party filed a motion at the expiration of 180 days as directed,

Plaintiffs subsequently filed a “Motion to Lift Stay and to Remand” on August 10, 2020. 64 In that

motion, Plaintiffs state “[i]n compliance with the Order of Court entered August 28, 2017, no

action has occurred in this proceeding since that order was issued.” 65 Plaintiffs therefore

acknowledged in their August 10, 2020 motion to lift the stay that this case had been stayed since

the entry of the August 28, 2017 Order. Now, in opposition to the instant motion to dismiss,

Plaintiffs instead argue that the stay was automatically lifted on February 28, 2018.

            Plaintiffs rely on a non-binding Eleventh Circuit decision in Aguilar v. Federal Deposit

Insurance Corp. 66 to support their assertion that the expiration of the stay continued the action

for purposes of 12 U.S.C. § 1821(d)(6). In Aguilar, the Eleventh Circuit interpreted Section

1821(d)(6) to hold that “where the district court entered a stay of definite duration, claimants need

not take affirmative action to ‘continue’ a suit which was filed before the appointment of the

receiver: the suit goes on when the stay expires.” 67

            Aguilar is distinguishable from this case because in this case, the Court expressly ordered

the parties to take affirmative action to lift the stay in this case, and Plaintiffs acknowledged as


64
     Rec. Doc. 9.

65
     Id. at 2.

66
     63 F.3d 1059 (11th Cir. 1995).

67
  Id. at 1062. Plaintiffs also point to the Sixth Circuit’s decision in Molosky v. Washington Mutual, Inc. in which the
Sixth Circuit followed the Eleventh Circuit’s decision in Aguilar to hold that where the district court enters a stay of
definite duration, claimants need not take affirmative action to continue a suit that was filed prior to the appointment
of a receiver. 664 F.3d 109, 122 (6th Cir. 2011).


                                                          11
           Case 2:17-cv-05367-NJB-DPC Document 36 Filed 05/07/21 Page 12 of 13




much in their August 10, 2020 motion to lift the stay in this case. 68 In Aguilar, by contrast, it was

clear that the stay was of a definite 180-day duration meaning that “the case bec[ame] active when

the stay expire[d].” 69 Here, the case did not become active until the Court granted Plaintiffs’

motion to lift the stay on October 1, 2020. 70 In addition, although the Fifth Circuit has not directly

addressed this issue, in Burr v. Transohio Savings, an unpublished case, the Fifth Circuit stated

in a footnote that “[w]e agree with those courts that have held that ‘12 U.S.C. § 1821(d)(6)(B)

requires some timely formal affirmative action’ to prevent waiver of a party’s rights in a claim.”71

           For these reasons, the Court dismisses EMIII’s claim against the FDIC for lack of subject

matter jurisdiction.

C.         Whether this Case Should be Remanded to State Court

           In opposition to the instant motion to dismiss, Plaintiffs state: “Should this Court

determine that it is without jurisdiction to adjudicate this matter and that the FDIC should be

dismissed, it is respectfully requested that this proceeding be remanded to state court after the

dismissal of the FDIC so Plaintiffs may pursue their claims against the other Defendants.” 72 In

Federal Savings & Loan Insurance Corp. v. Griffin, the Fifth Circuit, relying on the time-of-filing



68
   Rec. Doc. 9-4 at 2. (“In compliance with the Order of Court entered August 28, 2017, no action has occurred in
this proceeding since that order was issued.”).

69
     Id.

70
     Rec. Doc. 12 at 10.

71
   77 F.3d 477, n. 8 (5th Cir. 1995). This case is not published and cannot be cited as precedent. In Burr, the Fifth
Circuit found that “[b]y appealing the dismissal order before the lapse of the specified 60-day period, [the plaintiff]
effectively ‘continue[d] an action commenced before the appointment of the receiver.’” Id. In addition, several
federal district courts have explicitly declined to follow Aguilar and held that the automatic lifting of a stay does not
“continue” a suit within the meaning of the FIRREA sixty-day limitation period. See, e.g., Holmes v. F.D.I.C., 861
F. Supp. 2d 955, 957 (E.D. Wis. 2012); Seymour v. F.D.I.C., No. 07–CV–552, 2009 WL 3427456, at *1 (S.D.W.Va.
Oct. 23, 2009).

72
     Rec. Doc. 24 at 7.


                                                           12
          Case 2:17-cv-05367-NJB-DPC Document 36 Filed 05/07/21 Page 13 of 13




rationale for establishing federal court jurisdiction, held that original federal jurisdiction

continues pursuant to 12 U.S.C. § 1819(b)(2) after the FDIC is dismissed from a case. 73

Thereafter, in Adair v. Lease Partners, Inc., the Fifth Circuit held that exercise of jurisdiction

pursuant to 12 U.S.C. § 1819(b)(2) was mandatory for the district court even where no successor

in interest to the FDIC remains party to an action. 74 Accordingly, the Court declines to remand

the instant action to state court following dismissal of the FDIC.

                                                   V. Conclusion

           For the foregoing reasons, the Court lacks subject matter jurisdiction over Plaintiffs’

claims against the FDIC. In addition, the Court has mandatory subject matter jurisdiction over

Plaintiffs’ claims against the remaining defendants in this litigation. Accordingly,

           IT IS HEREBY ORDERED that the “Motion to Dismiss for Lack of Subject Matter

Jurisdiction” 75 filed by the FDIC is GRANTED.

           IT IS FURTHER ORDERED that all claims asserted by Plaintiffs Earl Myers and EMIII

Holdings, LLC are DISMISSED WITHOUT PREJUDICE. 76
                                        7th day of May, 2021.
           NEW ORLEANS, LOUISIANA, this ____



                                                        _____________________________________
                                                        NANNETTE JOLIVETTE BROWN
                                                        CHIEF JUDGE
                                                        UNITED STATES DISTRICT COURT


73
     935 F.2d 691 (5th Cir. 1991).

74
     587 F.3d 238, 245 (5th Cir. 2009).

75
     Rec. Doc. 22.

76
   Although the FDIC seeks dismissal with prejudice, Fifth Circuit precedent makes clear that a dismissal pursuant
to Rule 12(b)(1) is without prejudice because it is “not a determination of the merits and does not prevent the plaintiff
from pursuing a claim in a court that does have proper jurisdiction.” Ramming, 281 F.3d at 161.


                                                           13
